Memorandum Opinion issued January 16, 2003
 
 
 

 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00760-CV
____________

JATIS D. EGGLESTON, Appellant

V.

NORTH COVE APARTMENTS, Appellee



On Appeal from the County Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 767,330



MEMORANDUM   OPINION
 This is an appeal from a judgment of eviction signed April 17, 2002.  Appellant
filed no postjudgment proceeding that would extend the time to file the notice of
appeal.  Therefore, the deadline for filing the notice of appeal was May 17, 2002.  See
Tex. R. App. P. 26.1. 
Appellant filed her notice of appeal on June 19, 2002, 33 days after the deadline.
Therefore, this Court is without jurisdiction to consider this appeal.  Id.
	On November 19, 2002, this Court issued an order advising appellant that it
appeared that this Court did not have jurisdiction of the appeal and directing appellant
to respond to this Court by December 4, 2002 to demonstrate how this Court has
jurisdiction.  The time for responding has expired and appellant has not responded to
the November 19, 2002 order.
	Accordingly, we dismiss the appeal for want of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.